TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 26, 2018



                                       NO. 03-18-00035-CV


                     Daulton Point, LLC and Michael Moore, Appellants

                                                  v.

                     Virginia Schoggins and Damon Schoggins, Appellees


       APPEAL FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
    DISMISSED FOR WANT OF JURISDICTION—OPINION BY JUSTICE PEMBERTON



This is an appeal from the final judgment signed by the district court on September 19, 2017.

Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. The appellants shall pay all

costs relating to this appeal, both in this Court and in the court below.